11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Kenneth Clifton and wife, Cindy Clifton
Appellants
Vs.                   No. 11-03-00037-CV B Appeal from Palo Pinto County
The City of Gordon
Appellee
 
The parties have filed in this court an agreed
motion to dismiss the appeal.  In their
motion, the parties state that all claims have been resolved.  The motion is granted.  TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
May 15, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.